Citation Nr: 1409216	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1972.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned in May 2013.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the May 2013 Board hearing transcript.  The other documents in the Virtual file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As evidence by the May 2013 Board hearing, the Veteran and his representative assert that the Veteran's chronic diarrhea, sleep apnea, and erectile dysfunction either began in service, are secondary to, or were aggravated by, one of the Veteran's service connected disabilities.  


Chronic Diarrhea

An April 2007 VA treatment record shows that the Veteran reported he had chronic diarrhea since Vietnam.  The Veteran also reported that since he was diagnosed with diabetes he was unable to control his diarrhea.  In February 2012 the Veteran submitted a private opinion that noted in the physician's opinion the Veteran's irritable bowel syndrome was related to the "following conditions treated in service".  The Board notes that no conditions were listed.  The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed chronic diarrhea and concluded that the Veteran's in-service diarrhea was less likely as not an early manifestation of the Veteran's current diarrhea.   

The Board notes that the February 2012 private opinion is not sufficient to grant service connection as it does not provide what service connected conditions the Veteran's chronic diarrhea was related to or provide a rationale for the opinion.  Furthermore, although the July 2012 examiner concluded that the Veteran's chronic diarrhea was not directly related to service, the examiner did not provide an opinion as to whether the Veteran's chronic diarrhea was aggravated by a service connected condition, particularly diabetes.  The Board notes that service connection may be granted for not only a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310, see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the Board finds that the claim should be returned to the July 2012 examiner in order to determine whether the Veteran's chronic diarrhea has been aggravated by a service connected condition.  

The Board also notes that after the July 2012 VA examination, the Veteran submitted May 2013 statements from his wife and mother.  The Veteran's wife reported that since the beginning of their life together in 1972 the Veteran had suffered with some sort of problems with his bowels.  She reported that doctors discovered the Veteran had contracted some sort of parasite while in Vietnam.  She also reported that medication helped relieve the onset of constant diarrhea but no medication had permanently cured the Veteran's constant battle with irritable bowels.  The Veteran's mother reported that the Veteran has a constant battle with diarrhea.  She also reported that this was never an issue with him as a child or as a young man and that the issues began after his tours in Vietnam.  

The Board thus finds that on remand the July 2012 examiner should also address the statements from the Veteran's wife and mother and comment as to whether the statements change his opinion regarding whether the Veteran's in-service diarrhea is related to his current chronic diarrhea. 

Sleep Apnea

A March 2009 private treatment record shows that the Veteran was noted as having significant morbid obesity and as a result he was on a continuous positive airway pressure (CPAP) machine for obstructive sleep apnea.  In the aforementioned February 2012 private treatment record the private physician also opined that the Veteran's sleep apnea was as least as likely as not caused by his military service.  

In May 2013 the Veteran submitted a statement from his mother in which she reported that over the years, after his return from Vietnam, she detected obvious problems with the Veteran's breathing as he would try to sleep.  At the May 2013 Board hearing the Veteran testified that in-service fellow service men told him that he was snoring in the middle of the night and gasping for air.  The Veteran also asserted that he believed there was some connection to the medications he was taking.  

The Board finds that the February 2012 private opinion is not sufficient to grant service connection as it provides no rationale.  However, the Board does find that the Veteran's reports of in-service sleep difficulty, sleep difficulties since service, and evidence of a possible relationship between his sleep apnea and medications meet the low threshold for an examination set forth under McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).  Thus the Veteran should be provided with a VA examination to determine the nature and etiology of his sleep apnea.  

Erectile Dysfunction

The Veteran was afforded a VA examination in May 2009 in regards to his service connected diabetes mellitus.  The examiner noted that the Veteran had erectile dysfunction that existed prior to the onset of diabetes mellitus.  In the aforementioned February 2012 private treatment record the private physician also opined that the Veteran's erectile dysfunction was related to the "following conditions treated in service".  Again, the Board notes that no conditions were listed.  

At the May 2013 Board hearing the Veteran testified that he began having problems with erectile dysfunction after his heart attack.  The Veteran also reported that he believed his diabetes and/or his heart medication had aggravated his erectile dysfunction.  The Board notes that while the May 2009 VA examiner concluded the Veteran's erectile dysfunction was not caused by his diabetes, the examiner did not provide an opinion as to whether the Veteran's erectile dysfunction was aggravated by his diabetes.  See Allen, 7 Vet. App. 439, 448 (1995).  The Board also notes that there is no opinion of record regarding whether the Veteran's erectile dysfunction was caused by, or aggravated by, the Veteran's heart medication.  As such, the Board finds that the claim should be returned to the May 2009 examiner in order to further address the etiology of the Veteran's erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his chronic diarrhea, sleep apnea, and erectile dysfunction.  The RO/AMC shall secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.
2. Return the Veteran's claims file, including this remand, to the July 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic diarrhea has been aggravated beyond the natural progression of the disease by one of the Veteran's service-connected disabilities or any medications taken in connection therewith.

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

The examiner should also address the May 2013 statements from the Veteran's wife and mother and comment as to whether those statements change the examiner's conclusion that the Veteran's in-service treatment for diarrhea was not an early manifestation of the Veteran's chronic diarrhea.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The Veteran's claims file should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service, including the Veteran's reported snoring and gasping for breath in-service.

If the examiner finds the Veteran's sleep apnea did not have its onset in service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's diagnosed sleep apnea; 

(1) was caused by one of the Veteran's service-connected disabilities or any medications taken in connection therewith, or 

(2) was aggravated beyond the natural progression of the disease by one of the Veteran's service-connected disabilities or any medications taken in connection therewith.  

a. If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

The examiner is asked to address the Veteran's lay statements and the lay statements from the Veteran's wife and mother and the March 2009 and February 2012 private opinions.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4. Return the Veteran's claims file, including this remand, to the May 2009 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's erectile dysfunction was (i) caused by the Veteran's service-connected heart attack/heart condition or any medications taken in connection therewith, or (ii) was aggravated beyond the natural progression of the disease by the Veteran's service-connected heart attack/heart condition or any medications taken in connection therewith.  If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.


The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction has been aggravated beyond the natural progression of the disease by one of the Veteran's service-connected disabilities or any medications taken in connection therewith.  If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

5. After the development requested above has been completed to the extent possible, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and give him the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





